Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered January 30, 2013, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of an eight-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced as a prior felony offender to a prison term of five years, followed by three years of postrelease supervision. Defendant appeals, contending that he was illegally sentenced as a second felony offender.
*1465We affirm. Contrary to defendant’s contention, “County Court was not obligated to expressly advise defendant of his right to contest the constitutionality of the prior conviction” (People v Wilkins, 118 AD3d 1038, 1039 [2014] [internal quotation marks and citations omitted]). Here, the record demonstrates that defendant was provided with the prior felony information at sentencing and, after a discussion with his counsel, affirmed that he did not contest the prior felony statement and admitted that he previously was convicted of that felony. Under these circumstances, County Court substantially complied with the requirements of CPL 400.21 (3) and properly sentenced defendant as a second felony offender (see id. at 1039; People v Wood, 108 AD3d 932, 933 [2013]).
Peters, PJ., Lahtinen, Stein, Garry and Lynch, JJ., concur.
Ordered that the judgment is affirmed.